Citation Nr: 0723966	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  03-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1973, to include service in the Republic of 
Vietnam from December 1970 to December 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
denied service connection for PTSD.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge August 2005.  A transcript of 
the hearing testimony is associated with the claims file.  

The issue was remanded in November 2005 for further 
evidentiary development.  Regrettably, another remand is 
necessary.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he has PTSD as a result of specific 
incidents that occurred during his tour of duty in Vietnam.  
In the November 2005 remand, the Board noted that the RO had 
not conducted any development in an effort to verify the 
veteran's claimed stressors.  Specifically, the Board 
indicated that records of mortar or other hostile attacks at 
Bien Hoa and Tan Son Nhut Air Bases was information that the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Research of Unit 
Records) would be able to research.  Moreover, confirmation 
of the veteran's physical presence during a mortar attack may 
confirm his claimed stressor.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

Accordingly, the Board had requested that the AMC contact the 
veteran to obtain more specific information pertaining to the 
location of his unit in Vietnam; contact the National 
Personnel Records Center to obtain any additional personnel 
records or Air Force Performance Reports pertaining to the 
veteran; and contact the JSRRC to attempt to verify the 
rocket/mortar attacks that the veteran reported.  

Upon remand, the AMC sent a letter to the veteran in November 
2005 requesting that he provide additional information 
pertaining to where he was assigned during his tour of duty 
in Vietnam.  He did not respond to the letter.  In this 
regard, the Board notes that, the duty to assist not a one-
way street; if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
(If he wishes to send in the additional information requested 
in the November 2005 letter, he may do so in conjunction with 
this remand).  

The AMC also contacted the National Personnel Records Center 
in November 2005, and later that month, the veteran's 
personnel records were received.  However, the AMC did not 
fully accomplish the remaining development.  Specifically, it 
appears from a July 2006 letter that the AMC requested 
verification of the veteran's claimed stressors from the 
National Personnel Records Center, rather than the JSRRC, and 
did not contact the JSRRC at all.  In fact, in their October 
2006 response, the National Personnel Records Center 
suggested that the JSRRC be contacted to verify the veteran's 
combat stressors.  The AMC did not do this.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, as a matter of law, the veteran is 
entitled to compliance with the Board's remand instructions.  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Since the November 
2005 remand directives have not been fully accomplished, the 
Board concludes that another remand is required.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
July 2002.  After securing any necessary 
release, the RO should obtain these 
records.  

2.  The AMC should contact the JSRRC and 
request any existing information related 
to mortar, rocket, or other hostile 
attacks at Bien Hoa and Tan Son Nhut Air 
Bases for the period December 1970 to 
December 1971.  Should the JSRRC require a 
shorter time period, reference December 
1970, and March 1971 to April 1971 at Bien 
Hoa Air Base; and July 1971 to August 1971 
for Tan Son Nhut Air Base.  

3.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to service 
connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

